Citation Nr: 1640182	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  12-25 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial, compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel







INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  At that time, the RO granted service connection for bilateral hearing loss, with a noncompensable evaluation, effective May 2, 2006.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran last underwent VA examination for this claim in September 2013.  The Board notes, however, that the agency of original jurisdiction (AOJ) has not considered the findings of that VA examination; the last statement of the case issued had been in July 2012.  The claim must be remanded for AOJ consideration of this evidence.  See 38 C.F.R. § 19.31 (the RO is required to issue a SSOC if it receives additional pertinent evidence after a statement of the case and before the case is certified to the Board).  

In the September 2016 written brief presentation, the Veteran's representative argued that a new VA examination was necessary to determine the current nature and severity of the Veteran's hearing loss.  As some time has passed since the last VA examination, the Board finds that a new VA examination should be obtained.

Also, in September 2012, the Veteran reported additional treatment for bilateral hearing loss from Coats Medical Center.  Although records from that facility had previously been obtained in reference to a different claim, records in reference to the later, current claim have not been obtained.  The AOJ should attempt to obtain the identified records.

As this matter is being remanded, the AOJ should obtain and associate any unassociated VA medical records with the claims file.

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for bilateral hearing loss, including Coats Medical Center (identified in September 2012 authorization).  

After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should obtain all unassociated VA treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his bilateral hearing loss.  The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Any indicated tests should be accomplished.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests.  

The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss.  The examiner should also describe the impact that the Veteran's bilateral hearing loss has on his employability.  Any opinion expressed should be accompanied by supporting rationale.   

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence - to specifically include the September 2013 VA examination.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




